In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Orange County (Sherwood, J.), dated February 2, 1994, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff provided sufficient admissible evidence from which a jury could infer that the defendants had permitted the existence of a slippery and dangerous condition, and that the condition had persisted for an extended period of time, to permit a jury to find that defendants should be charged with constructive notice thereof (see, Morales v Jollee Consolidators, 173 AD2d 315; Weisenthal v Pickman, 153 AD2d 849). Summary judgment was therefore properly denied to the defendants.
*533We have examined the defendants’ remaining contentions and find them to be without merit. Thompson, J. P., Pizzuto, Santucci and Florio, JJ., concur.